DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 6, filed 7/25/22, with respect to Claim 15 have been fully considered and are persuasive.  The objection of Claim 15 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dongguan (DE 20-2017/103155) in view of Snyder et al. (WO 9202128) (cited by applicant in IDS dated 3/9/2022), Wagner (WO 2019089881), and Mortensen (WO 9829281) (cited by applicant in IDS dated 3/9/2022).
Regarding Claim 1, Dongguan discloses a reversible harness for an animal having a neck region and a waist region, the harness comprising: a chest piece (shown in edited Figure 1 below); a back piece having a back-side tethering strap (shown in edited Figure 1 below); a leash connector rotatably disposed on the tethering strap (Figure 1); a first adjustable strap to secure the chest piece to the back piece about the neck region of the animal (shown in edited Figure 1 below); and a second adjustable strap to secure the chest piece to the back piece about the waist region of the animal (shown in edited Figure 1 below).

    PNG
    media_image1.png
    410
    466
    media_image1.png
    Greyscale

Dongguan fails to disclose the back-side tethering strap including a proximal end having a first loop, a distal end having a second loop, and a center portion between the first loop and the second loop; a leash connector disposed on the center portion of the tethering strap; the first adjustable strap slidably extending through the first loop; the second adjustable strap slidably extending through the second loop.
However, Snyder teaches the back-side tethering strap (upper connecting portion 22) including a proximal end having a first loop (22a), a distal end having a second loop (22b), and a center portion between the first loop and the second loop (Figure 2); the first adjustable strap (16) extending through the first loop (Figure 2); the second adjustable strap (18) slidably extending through the second loop (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the straps of Dongguan with the first and second loops of Snyder, in order to prevent the straps from moving around excessively, causing the animal pain or discomfort.
Additionally, Wagner teaches a leash connector (110) rotatably disposed on the center portion of the tethering strap (111; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leash connector of Dongguan, to be on the center of the tethering strap as taught by Wagner, in order to maintain better control over the animal, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, Mortensen teaches the first adjustable strap (8-1) slidably extending through the first loop (5B; Figure 2A and 2B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first adjustable strap of Dongguan to extend through the first loop as taught by Mortensen, in order to prevent the straps from moving around excessively, causing the animal pain or discomfort.
Regarding Claim 2, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the leash connector includes a ring (Figure 1).
Regarding Claim 4, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the back piece includes at least one top fabric portion and at least one bottom fabric portion (shown in edited Figure 1 below).

    PNG
    media_image2.png
    443
    493
    media_image2.png
    Greyscale


Regarding Claim 5, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 4.
Dongguan fails to disclose the harness, wherein the back-side tethering strap is positioned between the top fabric portion and the bottom fabric portion.
However, Wagner discloses the harness wherein the back-side tethering strap (111) is positioned between the top fabric portion and the bottom fabric portion (“the top base 111 is coupled to the harness by placing the top base 111 between two layers of the harness and stitched into place.” Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tethering strap of Dongguan to be between two layers of fabric as taught by Wagner, in order to prevent the leash attachment from unintentionally detaching from the rest of the harness.
Regarding Claim 8, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 4. Dongguan further discloses the harness, wherein the top fabric portion and the bottom fabric portion form a first back-side channel and a second back-side channel, and the first adjustable strap extends through the first back-side channel and the second adjustable strap extends through the second back-side channel (Figure 1).
Regarding Claim 9, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 8. 
Dongguan fails to disclose the harness, wherein the first loop of the tethering strap is positioned within the first back-side channel and the second loop of the tethering strap positioned within the second back-side channel.
However, Dongguan does disclose the adjustable straps positioned within the first back-side channel and the second back-side channel (Figure 1). Additionally, Snyder teaches the first adjustable strap extending through the first loop and the second adjustable strap extending through the second loop (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels of Dongguan, to receive the first and second loops of Snyder, in order to prevent the straps from directly rubbing the animal’s skin, causing the animal pain or discomfort.
Regarding Claim 10, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the chest piece includes a first chest-side fabric portion and a second chest-side fabric portion (Figure 1).
Regarding Claim 13, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 10. Dongguan further discloses the harness, wherein the first and second chest-side fabric portions form a first chest-side channel and a second chest-side channel, and the first adjustable strap extends through the first chest-side channel and the second adjustable strap extends through the second chest-side channel (Figure 1).
Regarding Claim 14, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the first adjustable strap includes a first adjusting slide to adjust a length of the first adjustable strap (Figure 1).
Regarding Claim 15, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 14. Dongguan further discloses the harness, wherein the second adjustable strap includes a second adjusting slide to adjust a length of the second adjustable strap (Figure 1).
Regarding Claim 16, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the chest piece is substantially H-shaped (Figure 1).
Regarding Claim 17, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1. Dongguan further discloses the harness, wherein the back piece is substantially H-shaped (Figure 1).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dongguan as applied to claim 1 above, and further in view of Mills (US 2019/0364847).
 Regarding Claim 18, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 1.
Dongguan fails to teach a method of securing the reversible harness of claim 1 to an animal, the method comprising the steps of: positioning the back piece in contact with a back region of the animal; positioning the chest piece in contact with a chest region of the animal; adjusting a length of the first adjustable strap to accommodate a neck region of the animal; and adjusting a length of the second adjustable strap to accommodate a waist region of the animal.
However, Mills teaches a method of securing the reversible harness of claim 1 to an animal, the method comprising the steps of: positioning the back piece in contact with a back region of the animal (“placing the main back support onto a back of the four-legged animal” Claim 12); positioning the chest piece in contact with a chest region of the animal (“positioning the chest harness against the chest of the four-legged animal” Claim 12); adjusting a length of the first adjustable strap to accommodate a neck region of the animal (“adjusting the first pair of harness straps and the second pair of harness straps” Claim 12); and adjusting a length of the second adjustable strap to accommodate a waist region of the animal (“adjusting the first pair of harness straps and the second pair of harness straps” Claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Dongguan, with the method of Mills, in order to ensure the animal is properly fitted to the harness, to prevent the harness from rubbing or chaffing.
Regarding Claim 19, Dongguan in view of Snyder, Wagner, and Mortensen teach the harness of Claim 18.
Dongguan fails to teach the method of claim 18, further comprising the step of affixing a leash to the leash connector.
However, Mills teaches the method, further comprising the step of affixing a leash to the leash connector (“Connector portion 48 may be any connection mechanism which offers an opportunity to attach a leash,” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash connector of Dongguan with the step of attaching a leash as taught by Mills, in order to help the owner maintain a greater level of control of the animal while walking.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dongguan (DE 20-2017/103155) in view of Wagner (WO 2019089881) and Sporn (US 2017/0265437).
 Regarding Claim 11, Dongguan discloses a reversible harness for an animal having a neck region and a waist region, the harness comprising: a chest piece (Figure 1); a back piece having a back-side tethering strap (Figure 1); a leash connector rotatably disposed on the tethering strap (Figure 1); a first adjustable strap to secure the chest piece to the back piece about the neck region of the animal (Figure 1); and a second adjustable strap to secure the chest piece to the back piece about the waist region of the animal (Figure 1).
Dongguan fails to disclose the chest piece includes a first chest-side fabric portion and a second chest-side fabric portion, wherein the chest piece includes a chest-side tethering strap (142) positioned between the first and second chest-side fabric portions.
However, Wagner teaches the chest piece includes a first chest-side fabric portion and a second chest-side fabric further including a tethering strap positioned between the first and second chest-side fabric portions. (“the top base 111 is coupled to the harness by placing the top base 111 between two layers of the harness and stitched into place.” Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tethering strap of Dongguan to be between two layers of fabric as taught by Wagner, in order to prevent the leash attachment from unintentionally dethatching from the rest of the harness.
Additionally, Sporn discloses the chest piece includes a chest-side tethering strap (30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tethering strap of Dongguan, to be on the chest, in order to allow the owner to have better control over the animal.
Regarding Claim 12, Dongguan in view of Wagner and Sporn teach the reversible harness of Claim 11. 
Dongguan fails to disclose the harness, wherein the chest-side tethering strap includes a proximal end having a third loop and a distal end having a fourth loop, and the first adjustable strap extends through the third loop and the second adjustable strap extends through the fourth loop.
However, Sporn teaches the harness, wherein the chest-side tethering strap (30) includes a proximal end having a third loop and a distal end having a fourth loop (junctions 16 and 25), and the first adjustable strap extends through the third loop and the second adjustable strap extends through the fourth loop (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chest-side tethering strap of modified Dongguan, with the loops and positioning of Sporn, in order to prevent the strap from moving around excessively, causing the animal pain or discomfort.

Allowable Subject Matter
Claims 6-7 are allowed.


Response to Arguments
Applicant’s arguments filed 7/25/22 with respect to the rejection of claims 1, 2, and 4-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner is no longer using references Janke, Gibbs or Chang in the rejection and has introduced the new references of Snyder et al. (WO 9202128), Wagner (WO 2019089881), and Mortensen (WO 9829281) to teach the limitations as shown in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman (US 4324204) is considered relevant prior art as it pertains to a reversible harness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619